193 So. 2d 442 (1966)
Luis Jose SALVADOR, Appellant,
v.
Alda MUNOZ, Appellee.
No. 66-285.
District Court of Appeal of Florida. Third District.
December 27, 1966.
Rehearing Denied January 25, 1967.
Hawkesworth & Kay, Miami, for appellant.
Wolfson & Diamond, Miami Beach, Joe N. Unger, Miami, for appellee.
Before PEARSON and SWANN, JJ., and NATHAN, RAYMOND G., Associate Judge.
PER CURIAM.
The defendant, Luis Jose Salvador, appeals a final judgment based on a jury verdict in a personal injury case. The main thrust of the appeal is that the trial judge erred in failing to grant appellant a new trial because the court's instruction relative to the recoverability of damages for permanent injury was not predicated upon any evidence of permanent injury. We find that plaintiff's testimony of continuing pain and inability to work was adequate to justify a charge on permanency without medical corroboration. Cf. William Penn Hotel, Inc. v. Cohen, Fla.App. 1958, 101 So. 2d 404.
Appellant presents three other points directed to procedure at the trial of the cause. We find that these points do not present reversible error. In particular, appellant's point objecting to the striking of certain defenses because of his failure to answer interrogatories does not present reversible error. The record reveals that the appellant not only did not object but actually acquiesced in the ruling and asserted its correctness before the trial court. See Fla. Stat. 1965, § 59.07(1), F.S.A.; Howland v. Cates, Fla. 1949, 43 So. 2d 848, 851.
Affirmed.